319 F.2d 116
SWARTZ & FUNSTON, INC., Appellant,v.BRICKLAYERS, MASONS AND PLASTERERS INTERNATIONAL UNION OFAMERICA, Bricklayers Union Local No. 7 of NewJersey, and Anthony Previtera.
No. 14255.
United States Court of Appeals Third Circuit.
Argued June 10, 1963.Decided June 27, 1963.

Geoffrey J. Cunniff, Philadelphia, Pa., for appellant.
David Seliger, Camden, N.J.  (Plone, Tomar, Parks & Seliger, Camden, N.J., on the brief), for appellees.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
This appeal has been taken from an order dismissing an employer's complaint seeking damages from a labor union because of certain allegedly unlawful work stoppages.  In dismissing the complaint, the district court ruled that the subject matter of the complaint was arbitrable under a collective bargaining agreement of the parties.


2
We agree that the matter in controversy should first be submitted to arbitration.  However, we cannot now determine whether any judicial action on this claim will be appropriate after the arbitrators shall have acted upon the controversy in the light of the submissions of the parties and their own interpretation of the collective bargaining agreement.


3
Accordingly, we shall direct that the order dismissing the complaint be vacated and that action upon the complaint be stayed pending arbitration.  Neither party shall be awarded costs as against the other on this appeal.